DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Jul; 2022 has been entered.
The 35 U.S.C. 102 and 103 rejections are overcome because examined variable R5 is not an alkyl group in the amended claim set.  Barbachryn is no longer prior art because there is no specific teaching leading from a methyl group to another group listed on page 2 for variable R.  A search of the claims is extended to the compounds shown in the prior art of the present action.  In these compounds, examined variable R5 is selected from triazole, CO2Me, and O-SO2Me..
 Information Disclosure Statement
The information disclosure statements 22 March 2002 and 27 June 2022 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 and 8 recite a proviso that states R5 cannot be a methyl group.  There is insufficient antecedent basis for this limitation in these claims because R5 in parent claim 1 cannot be an alkyl group.  
 In claims 1, 2, 8, 10, and 11, the language “wherein said alkyl, cycloalkyl are optionally substituted with 1 to 4 groups selected from halo, hydroxyl, C1-C6 alkyl, C1-C6 alkoxy, C1-C6 acyloxy, CF3, NO2, CN and NH2” lacks antecedent basis because variable R5 cannot be an alkyl group.  This rejection could be overcome by removing --alkyl,-- from the last line of the first page of claim 1.  Even though dependent claims 2 and 8 do not explicitly recite the language “wherein said alkyl, cycloalkyl are optionally substituted with 1 to 4 groups selected from halo, hydroxyl, C1-C6 alkyl, C1-C6 alkoxy, C1-C6 acyloxy, CF3, NO2, CN and NH2”, this language is implied implicitly.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JOSYULA (WO 2007000644, published 4 January 2007).  Josyula describes example 9 (page 26, line 18 to page 28, line 19).  In this compound, the following examined definitions apply: X is O; m is one; R’ and R” are each F; and R is 1,2,3-triazole.  This compound used as an antibacterial compound (page 7, line 16 to page 9, line 9).  Pharmaceutical compositions are described (page 9, line 24 to page 14, line 20).  In claim 8, formula IIb is anticipated.

    PNG
    media_image1.png
    182
    581
    media_image1.png
    Greyscale

Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (Bioorganic and Medicinal Chemistry Letters, 2009, 19, 550-553, cited previously).  Kim describes compound 2e-h, 9a and 9c, 11a-d (page 551, scheme 1; page 552, schemes 2 and 5).  In these compounds, the following examined definitions apply: X is O; m is one; (R’, R”) is selected from (H, H), (F, H), or (F, F); and R is selected from C(O)-O-tert-butyl, OSO2Me, 1,2,3-triazole, or CO2Me. Boc is considered a substituted alkyl group because a methylene C is substituted with an oxo group.   In compounds 2e-h, examined variable R5 is O-tert-butyl.   In compounds 9a and 9c, variable R2 is Me.  Each of the cited compounds is used as a reactant.  In claim 8, formula IIb is anticipated.

    PNG
    media_image2.png
    142
    150
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    117
    141
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    120
    141
    media_image4.png
    Greyscale


Conclusion
Claims 1, 2, 8, 10, and 11 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is free of the prior art of record because Kim does not describe compounds in which examined variable m is two.  Kim also does not describe that m can be two.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699